Title: From Thomas Jefferson to Francis Kinloch, 26 November 1790
From: Jefferson, Thomas
To: Kinloch, Francis



Dear Sir
Philadelphia Nov. 26. 1790.

Your favor of Apr. 26. 1789. did not come to my hands till the 4th. of the last month when it found me on my way to Virginia. It should not otherwise have been so long unanswered. I am certainly flattered by the approbation you are so good as to express of the Notes on Virginia. The passage relative to the English, which has excited disagreeable sensations in your mind is accounted for by observing that it was written during the war, while they were committing depradations in my own country and on my own property never practised by a civilized nation. Perhaps their conduct and dispositions towards us since the war have not been as well calculated as they might have been to excite more favorable dispositions on our part. Still as a political man they shall never find any passion in me either for or against them. Whenever their avarice of commerce will let them meet us fairly halfway, I should meet them with satisfaction, because it would be for our benefit: but I mistake their character if they do this under present circumstances.
The rumours of war seem to pass away. Such an event might have produced to us some advantages: but it might also have exposed  us to dangers: and on the whole I think a general peace more desirable.—Be so good as to present my respects to Mrs. Kinloch and to be assured of the esteem & respect with which I am Dear Sir your most obedt. & most humble servt.,

Th: Jefferson

